Citation Nr: 0518403	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, and M.K.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for PTSD.  

The veteran, her spouse, and a friend (M.K.) provided 
testimony to the undersigned Veterans Law Judge at a hearing 
held at the RO in April 2001.  A copy of the transcript has 
been associated with the file.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran has been diagnosed with multiple 
psychiatric/mental disabilities including, but not limited 
to, PTSD, depression, cognitive disorder, schizoaffective 
disorder, panic disorder, and obsessive compulsive 
personality disorder.

3.  The veteran did not engage in combat with the enemy and 
her claimed in-service stressor (that she was sexually 
assaulted on multiple occasions during her active military 
duty) is not corroborated by supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
duty. 38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in February 2001, and prior to the initial 
adjudication of the issue on appeal, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help her 
get the evidence necessary to substantiate her claim for 
service connection, but that she must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received.  The 
veteran was also asked to identify any additional information 
or evidence that she wanted VA to try and obtain.  The RO 
also requested that the veteran send any evidence to VA that 
might be pertinent to the claim.  A form was attached to the 
letter, which was tailored to claim for service connection 
for PTSD resulting from personal assault.  This form asked 
the veteran to provide specific details of the purported 
assaults, advised her of the type(s) of evidence that she 
could submit to support her claim, and informed her that she 
could submit lay statements from fellow service members.  The 
February 2001 letter with its attachment provided the notice 
of all four elements that were discussed above.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).

The March 2002 rating decision, February 2004 Statement of 
the Case (SOC), and January 2005 Supplemental Statement of 
the Case (SSOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised her of 
the evidence necessary to substantiate her claim for service 
connection.  The February 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of her and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  Indeed, the 
February 2004 SOC informed the veteran that her claim for 
service connection for PTSD had been denied because the 
evidence she submitted to corroborate her stressors was 
insufficient.  The RO observed that the veteran's service 
medical and personnel records did not contain any evidence 
suggesting that a sexual assault occurred in service.  

Service medical, dependent medical, and personnel records are 
associated with the claims file.  Post-service VA and non-VA 
treatment records and reports have also been obtained 
including, but not limited to, Yuma Medical Center, Carson 
Medical Group, C. LeSueur, M.D., the Reno Vet Center, and the 
Reno VA Medical Center (VAMC).  Statements/reports from L. 
Furbee, M.A., M.R. Freda, Ph.D., J. Eisele, L.C.S.W., and 
non-medical professionals (lay statements) were reviewed and 
considered.  Records, reports, and administrative decisions 
from the Social Security Administration (SSA) are also of 
record.  The veteran was advised of the negative responses 
received from Balboa Naval Hospital, Camp Pendleton, and 
several non-VA health care providers.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  A VA examination 
was conducted in August 2001 for the purpose of determining 
the nature and etiology of the veteran's psychiatric 
problems.  

The Board notes that the veteran's attorney has raised 
questions as to whether the requirements of Pelegrini have 
been met.  He states that VA has not identified the evidence 
that the veteran needs to submit to substantiate her claim 
for service connection.  He also argues that VA has not 
properly identified the evidence that the veteran is 
responsible to obtain.  However, as set forth above, the 
Board finds that VA has satisfied its duty to notify (each of 
the four content requirements) and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The veteran is claiming service connection for PTSD as a 
result of multiple sexual assaults that she asserts occurred 
while she was stationed at North Island.  She maintains that 
she was raped on four separate occasions and sodomized once.  
She states that each attack involved different assailants.  
The veteran asserts that the first rape occurred in February 
1967 in the workplace.  She says she was raped while on duty.  
She indicates that she registered some type of complaint, and 
that her commander retaliated by issuing her a "Captain's 
Mast."  She says her charges against her assailant were 
never investigated by authorities.  She also states that she 
informed her fellow female service members about the attack, 
that she was told that attacks (rapes) were commonplace, and 
that she needed to get used to such things.  The veteran 
recalls that she was denied testing for sexually transmitted 
diseases (STD) at the base dispensary, and that she had to go 
to the San Diego Health Department for the test.  Further, 
out of concern of being raped again, she states that she 
tried to get issued birth control from the base dispensary 
but was denied.

The veteran maintains that the second rape occurred on or 
about May 1967.  She says the assault occurred while she was 
swimming at a nearby beach.  She states that her assailant 
was a sailor.  She remembers returning to base in a tattered 
and torn swimming suit.  She states that she intended to 
report the incident but was dissuaded by her fellow female 
service members.  The veteran contends that she was also 
attacked and sodomized sometime in May 1967.  She says she 
did not report the incident because her assailant threatened 
to make her "disappear" if told anyone what had happened.  
She added that her fellow female service members had told her 
that the same thing had happened to them.

With regard to the third and fourth assaults (rapes), the 
veteran claims that both attacks occurred within a 24-hour 
window in June 1967.  She states that the fourth attack was 
particularly violent and took place outside the enlisted 
club.  She says this attack was witnessed by several 
individuals, including military police, but that everyone 
ignored her screams for help.  The veteran maintains that she 
went to the hospital after this attack and was treated for 
bruising around the pubic and vaginal area.  She also asserts 
that she became pregnant as a result of one of these rapes.  
She says she gave birth to the child of the rape in March 
1968, and that she gave that child up for adoption.  

Several attempts have been made to corroborate the veteran's 
testimony, without success.  Service medical records fail to 
show treatment for the residuals of any type of personal 
assault.  The veteran was being treated with Miltown for 
nerves in April 1967.  A three day supply of the medication 
was prescribed.  There are no records reflecting psychiatric 
treatment or counseling.  There are also records of a follow 
up evaluation.  In October 1967, the veteran was evaluated 
for complaints that of having pubic lice ("crabs").  She 
said her boyfriend had accused her of having them.  There are 
no other records reflecting complaints or evaluations for 
sexually transmitted diseases.  A December 1967 treatment 
note indicates that the veteran reported having her last 
menstrual period in late June or early July.  Her uterus was 
distended and consistent with five months pregnancy.  She was 
discharged from service later that month.  On service 
discharge examination, the veteran's psychiatric condition 
was reported as normal.

Service personnel records are absent any evidence of 
investigations involving any type of physical or sexual 
assault.  A Court Memorandum shows that the veteran was 
issued a CO's Mast in November 1966 for conduct prejudicial 
to good order and discipline within the naval service, which 
involved her failure to properly and adequately apply herself 
to her course instruction.  She was also issued a CO's Mast 
in December 1966 for being in an unauthorized area (male 
barracks).  Subsequent performance records show that the 
veteran received above average performance marks (all above 
3.0) in September 1967, and that she was recommended for 
advancement in November 1967.  The veteran was discharged in 
January 1968 due to pregnancy.  The record of discharge notes 
that a commendation for good conduct was recommended.

The veteran submitted a July 2000 statement from her sister 
(M.F.).  Therein, M.F. stated that she and the veteran shared 
a very close relationship.  She attested that the veteran was 
sexually assaulted on numerous occasions during her active 
service.  She said the veteran became pregnant as a result of 
one of the rapes, that she was discharged from service due to 
the pregnancy, and that her family sent her away to a home 
for unwed mothers, where the child was eventually born and 
given up for adoption.  M.F. stated in May 2002 that she 
noticed a profound difference in the veteran's personality 
following her active service and the rapes that occurred at 
that time.  Neither of these statements specifically 
indicates that the veteran told M.F. about the assaults 
contemporaneous to when they happened.  

In a statement dated in April 2002, C.E. indicated that she 
had known the veteran and her family since 1971.  She 
recalled the veteran having "emotional" issues.  She said 
the veteran sought counseling after the birth of her second 
child.  She stated that the veteran's initial treating 
psychiatrist was killed, and that the second therapist was 
sent to prison.  She said it was "some time later" that the 
veteran had confided in her that she had been raped while in 
service.  The Board notes that efforts to obtain records from 
those physicians have not been successful.  

In support of her appeal, the veteran submitted an April 2002 
letter from the Maternity and Adoption Services of the 
Catholic Charities.  The program coordinator reported that 
available charts from St. Vincent's showed that the veteran 
was admitted to the facility in January 1968 and discharged 
in April 1968.  A certificate of birth shows that the veteran 
gave birth in March 1968.  The name of the father was not 
included on the certificate.

The Board notes that the veteran attempted to verify that she 
had undergone STD testing through the San Diego Department of 
Health while in service.  An April 2002 letter from the San 
Diego Health and Human Services Agency indicates that records 
were destroyed after 10 years of inactivity.  In this regard, 
the veteran was advised that there was no record of her 
having undergone STD testing in 1967.

Statements from the veteran's treating family therapist (L. 
Furbee) and a therapist at the Reno Vet Center indicate that 
the veteran receives active treatment for the symptoms of 
PTSD.  Both therapists report that the veteran's PTSD was the 
result of multiple sexual assaults (rapes) that occurred 
during her active service.  

Records from the SSA show that the veteran was awarded 
disability benefits for an organic mental disorder in June 
1999.  The medical evidence considered by the SSA includes 
records from VA and non-VA medical care providers, which were 
associated with the claims folder.  The records from the SSA 
also included the report of an April 1999 Social Security 
Disability Evaluation.  In pertinent part, the veteran 
provided a history of having an IQ of 183 and graduating 
college in 1964.  She told the examiner that she had been 
held hostage in October 1996.  She described herself as being 
a "hermit" her entire life.  She denied any psychiatric 
history prior to August 1998.  She made no reference to any 
type of sexual assault occurring during her active military 
service.  She endorsed multiple health and psychiatric 
problems, to include hallucinations.  Following multiple 
psychiatric tests, the veteran was diagnosed as having a 
cognitive disorder, not otherwise specified.  Although he did 
not find her to be malingering, the examiner believed that 
the veteran was prone to exaggerate.  Reference was made to 
the veteran alleging that she graduated college in 1964, 
which would have meant that she was 18 years old at the time, 
and that she had an IQ of 183.  He also found it unusual at 
how lightly she regarded and amused the veteran was by her 
purported hallucinations.  No findings were made with regard 
to PTSD.

A May 2002 psychological assessment by M.R. Freda, Ph.D., has 
also been considered.  The report includes a detailed history 
of the veteran's purported in-service sexual assaults.  The 
history in the report essentially mirrors the statements and 
testimony submitted by the veteran.  In addition to 
conducting psychological testing, the examiner indicated that 
he had reviewed the veteran's claims folder and service 
medical records.  The diagnosis was PTSD.  The examiner 
stated that other psychiatric disabilities were portrayed 
including avoidant personality disorder with schizoid 
personality traits, major depression, and generalized anxiety 
disorder, but that her complaints most accurately reflected 
PTSD.  In that regard, the veteran's PTSD was felt to be the 
result of her in-service stressors.

The Board has also considered the report of a psychiatric 
examination conducted by VA in August 2001.  The veteran 
provided a detailed history of multiple sexual assaults 
during her active service on North Island, which were 
relatively consistent with the stressors she described in her 
application for benefits and at her 2005 personal hearing.  A 
mental status evaluation was performed.  The assessment was 
that the veteran met the diagnostic criteria for PTSD.  She 
was also diagnosed as having a cognitive disorder, not 
otherwise specified.  In this regard, the examiner described 
the veteran's case as perplexing.  He said there were 
discrepancies (exaggerations of facts) between the veteran's 
verbal and written histories.  He said the veteran had a 
penchant for drama.  He felt that the veteran's liberal use 
of underlining and exclamation marks in her written statement 
were suggestive of some features of histrionic personality 
disorder.  One of the aspects of a histrionic personality 
disorder was the inadvertent acting out of roles, such as 
being the "victim" in relationships with others.  He said 
individuals with this personality style could be sexually 
provocative or seductive without realizing it.  Without some 
third party corroboration of the sexual assaults, the 
examiner stated that he was unable to separate the veteran's 
exaggerations from fact and to separate out her degree of 
involvement in the encounters.  He indicated that he was 
sensitive the unique nature of PTSD claims based on rape.  
However, he felt that some evidence (a corroborative 
statement or contemporaneous medical records) was needed to 
link the veteran's PTSD diagnosis to her military service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (under the criteria of DSM-IV); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

The evidence of record establishes that the veteran has been 
diagnosed as having multiple psychiatric problems including, 
but not limited to, PTSD, depression, a cognitive disorder, 
schizoaffective disorder, panic disorder, and obsessive 
compulsive personality disorder.  The veteran contends that 
she has PTSD based on sexual assaults, which she alleges she 
experienced during her active service.  In this case, the 
record contains medical evidence establishing a current 
diagnosis of PTSD, which satisfies one requirement of 38 
C.F.R. § 3.304.  Moreover, there is medical evidence linking 
the diagnosis of PTSD to the alleged in-service sexual 
assaults, which satisfies the second criterion for 
establishing service connection.  The outcome of the case 
therefore turns on the requirement of credible supporting 
evidence of a service stressor(s).

The Board notes that the veteran has not alleged, nor has the 
evidence shown, that she engaged in combat with the enemy.  
Thus, her assertions of service stressor are not sufficient 
to establish its occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

As discussed above, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  The veteran's service 
medical and personnel records are absent any findings of any 
type of personal assault.  Nothing in the service medical 
records suggests that the veteran sought any type of 
psychiatric treatment or reflective medical care (STD or 
pregnancy testing) following the alleged assaults.  Although 
the veteran stated that at least one of the sexual assaults 
was formally reported, there are no supporting documents from 
an investigation.  Further, while the veteran has indicated 
that she discussed her rapes with fellow female service 
members, the Board notes that the veteran has failed to 
submit a corroborative statement from any of these 
individuals, which she was advised to submit.  

Efforts to locate alternate corroborating evidence have not 
been successful.  As noted above, the San Diego Health and 
Human Service Agency reports that it does not have any record 
of the veteran undergoing STD testing in 1967 because those 
records were destroyed.  The statement from the Maternity and 
Adoption Services of the Catholic Charities has limited 
probative value.  The statement merely indicates that the 
veteran was admitted to their facility, presumably because 
the veteran was pregnant, unwed, and willing to give up the 
child for adoption.  None of those factors support the 
veteran's assertion that she was raped during her active 
service, and that the pregnancy was the result of that rape.  
There are also no records of the veteran's hospital visit 
following the fourth rape, which she says left her battered 
and bruised.

Notwithstanding the fact that there is no corroborative 
evidence to support the claim that she was sexually assaulted 
in service, the Board questions the accuracy of the veteran's 
purported stressors.  The veteran has indicated on multiple 
occasions that she was not the only female on North Island 
that was sexually assaulted.  She states that sexual assaults 
were routine, and that the women stationed there accepted the 
assaults as a part of their assignment.  Such an assertion 
seems implausible.  It would appear more likely that some 
record of wide-spread rape at a single military installation 
would surface, if such action occurred.  The Board is 
likewise skeptical that a violent sexual assault (the fourth 
rape) could be witnessed by multiple individuals, including 
military police, without there being some record.  A police 
report should have been prepared as a result of the hospital 
visit.  The fact that the veteran was sexually assaulted five 
times by five different assailants in less than a year also 
seems incredible.  In this regard, the Board's attention is 
drawn to the reports of the April 1999 SSA examination and 
August 2001 VA examination that indicate that the veteran has 
a propensity to exaggerate facts.  Both examiners pointed to 
evidence that supported this premise.  Indeed, the VA 
examiner even noted that the veteran had personality traits 
of an individual that would make her susceptible to believing 
that she was a victim of sexual assaults.  The Board also 
finds it unusual that the veteran made no reference to her 
in-service sexual assaults when the SSA examined her.

The veteran has submitted statements from her sister (M.F.).  
Although the veteran states that she called her sister 
contemporaneous to the sexual assaults, close scrutiny of 
those statements does not support such a finding.  Rather, 
M.F. merely attests that the veteran was raped on multiple 
occasions during her active service, and that a pregnancy 
resulted from one of those rapes.  M.F. made no indication 
that the veteran actually spoke with her about the rapes 
while she was in service or when she was discharged.  
However, even if M.F. stated that conversations about the 
assaults were conducted in proximity to when the rapes 
occurred, the Board finds that such a statement would have 
limited probative value in light the questionable legitimacy 
of the veteran's story.

The letter from C.E. also has little probative value.  
Although she reports knowing the veteran since 1971, she 
indicated that the veteran did not discuss the sexual 
assaults until "some time later."  In this regard, her 
statements about the assaults were based upon the history as 
given by the veteran and, thus, do not tend to corroborate 
the occurrence of the stressor. 

With regard to behavior changes in service, the Board finds 
that there are no clear indications that these assaults 
negatively affected the veteran's duties.  The contrary seems 
to be true.  As discussed above, the record shows that the 
veteran received above average performance scores, only a few 
months after she claims she was raped twice in a 24-hour 
period and became pregnant as result of one of the rapes.  
There is also an indication that the veteran would have 
received a promotion, if it were not for her being discharged 
due to pregnancy.  The Board notes that the two judicial 
punishments contained in the veteran's personnel file 
occurred several months before the first alleged assault.  As 
the punishments were handed down in November and December 
1966 and the veteran reports that first assault occurred in 
February 1967, the Board finds little correlation between 
these events.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for PTSD and that, therefore, the provisions of 
§ 5107(b) are not applicable.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


